Citation Nr: 0214382	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  98-05 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder 
and bipolar disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from May 1974 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Winston-Salem, North Carolina.

The claim of entitlement to service connection for an 
acquired psychiatric disorder was formulated by the RO as one 
concerning major depressive disorder only, not on the basis 
of a statement of claim submitted by the veteran or his 
representative but rather, on the basis of diagnostic 
findings documented in VA medical records.  In prosecuting 
the claim for "major depressive disorder," however, the 
veteran frequently has referred to his psychiatric condition 
as "bipolar disorder."  Medical records submitted after the 
claim was initiated indicate that the veteran has such a 
diagnosis, in addition to one of major depressive disorder.  
In December 2001, the RO issued a rating decision in which it 
determined that the there was no entitlement to service 
connection for a bipolar disorder in this case, thus treating 
this diagnosis as the subject of a separate claim.  However, 
the Board finds that it would be more efficient, as well as 
more in keeping with the nature of the initial claim as 
defined by the contentions of the claimant, if the questions 
of entitlement to service connection for major depressive 
disorder and bipolar disorder, respectively, were considered 
together.  Piecemeal litigation is an "undesirable specter" 
to be avoided.  Fugere v. Derwinski, 1 Vet. App. 103, 105 
(1990).  Thus, the Board has recharacterized the issue on 
appeal as indicated on the title page above.


REMAND

In a statement submitted to the RO in June 1999, the veteran 
asked to have a hearing at the RO before RO personnel.  Such 
a hearing has not taken place.  In October 2002, the veteran 
clarified that he continued to desire such a hearing.  Hence, 
to ensure that the veteran is afforded due process of law, he 
must be given the requested personal hearing. 

When it is determined during the course of review that 
further evidence or clarification of evidence or correction 
of a procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction specifying the action to be taken.  38 
C.F.R. § 19.9 (2001).

The Board also has identified certain additional development 
that should be accomplished before the claim is adjudicated.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Newly enacted regulations permit 
the Board to undertake some development on its own.  67 Fed. 
Reg. 3,099-3,105 (Jan. 23, 2002) (effective Feb. 22, 2002).  
However, since the matter must be remanded for the 
accomplishment of a personal hearing, the Board finds that it 
would be more efficient for the RO to perform all other 
additional development as well.  Fugere.  

The veteran has stated that there are medical records at the 
VAMC in Durham, North Carolina that are pertinent to his 
claim for benefits for psychiatric illness.  He has indicated 
that these records are dated between 1975 and 1993.  The 
claims file contains no evidence that the RO has requested 
these records.  On remand, the RO must do so and associate 
with the claims file any records that are secured.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Such development is 
required under the VCAA and its implementing regulations, 
which also provide for notification of the claimant if the 
records cannot be secured.  38 U.S.C. A. § 5103A; 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(2), (e)).  The effort to obtain these 
records must continue until it has been successful unless it 
is reasonably certain that they do not exist or that further 
attempt to obtain them would be futile.  Id.

The evidence currently of record does not resolve the 
question whether there is a medical nexus between the 
veteran's current acquired psychiatric disorder and service.  
In addition, the diagnosis of the acquired psychiatric 
disorder (other than PTSD, for which service connection has 
been granted) should be clarified.  A VA medical examination 
therefore is required for a decision on the claim, and one 
should be obtained by the RO.  See 38 U.S.C.A. § 5103(A); 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).  

All theories of service connection for an acquired 
psychiatric disorder should be pursued in the development of 
the claim, including during the VA medical examination.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  
Service connection may be awarded when a veteran has a 
disability resulting from injury or disease incurred in or 
aggravated by "active service."  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Secondary, rather than direct, service 
connection may be granted for a current disability that 
competent evidence shows is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310.  
Also, when a nonservice-connected disorder is aggravated by a 
service-connected disability, the extent of the aggravation 
may be service-connected on a secondary basis.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Hence, this case is REMANDED for the following actions:

1.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
and its implementing regulations, in 
addition to that specifically requested 
below, is completed.  In particular, the 
RO must ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
see 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), are 
satisfied.

2.  Obtain all of the veteran's medical 
records, to include those pertaining to 
psychiatric therapy and other treatment, 
from the VAMC in Durham, North Carolina 
for the years 1975-93.

3.  Request records from the Official 
Military Personnel File, showing the 
veteran's occupational duties, and the 
units with which he served.

If, after making reasonable efforts, the 
RO is unable to obtain any of these 
records, it must notify the veteran and 
his representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim, including, but not limited to, 
notice that VA will decide the claim 
based on the evidence of record unless 
the claimant submits the records VA was 
unable to obtain; and (d) inform the 
appellant that he is ultimately 
responsible for providing the evidence.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  The veteran must then be 
given an opportunity to respond.  Efforts 
to obtain records in the custody of a 
federal department or agency must 
continue until it is reasonably certain 
that such records do not exist, or that 
further efforts to obtain those records 
would be futile.  Should the RO reach 
either or both conclusions, it must so 
notify the veteran and his 
representative.

4.  Schedule a hearing before regional 
office personnel.  Provide notice thereof 
to the veteran and his representative.

5.  After the development requested above 
has been completed, schedule the veteran 
for a comprehensive VA psychiatric 
examination to determine the diagnoses of 
all acquired psychiatric disorders that 
are present.  The examiner must enumerate 
the symptomatology supporting each 
diagnosis that is made.  For each 
acquired psychiatric disorder that is 
diagnosed, the examiner must offer an 
opinion, with a complete rationale 
therefor, as to whether it is as likely 
as not that the disorder (i) resulted 
directly from a disease or injury that 
was incurred or aggravated during the 
veteran's active service, (ii) resulted 
from another service-connected disease or 
injury.  With regard to post-traumatic 
stress disorder, the examiner should 
report whether the veteran meets the 
criteria for a diagnosis of that 
disorder.  If the veteran meets those 
criteria the examiner should specify the 
stressors that support that diagnosis.

6.  Readjudicate the claim of entitlement 
to service connection for an acquired 
psychiatric disorder, to include major 
depressive disorder and bipolar disorder.  
If a claim remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow them an adequate opportunity to 
respond.

Thereafter, matter should be returned to the Board for 
appellate review if otherwise in order.  By this REMAND Board 
intimates no opinion, either legal or factual, concerning the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




